Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (US Pre-Grant Publication 2010/0121861) in view of Dumant (US Pre-Grant Publication 2016/0371395), and further in view of Babcock et al. (US Pre-Grant Publication 2016/0071179).

As to claim 1, Marsden teaches method for assisting a user to request and complete a computer task, the method comprising: 

…
determining a context of the application in which the user inputs the incomplete user query, wherein the context of the application, in which the user inputs the incomplete user query, is based on a user interaction with the application (see paragraphs [0028] and [0033]-[0035]. Extracted context information about the current state of the user in the application and the application may be used to produce search results); 
determining an identity of the user inputting the incomplete user query  (see paragraph [0028]. A user profile or identity of the user is determined);
generating one or more suggestions indicating the computer task by which an action is performed on an object (see paragraph [0049]-[0050]. Suggestions for workflow steps, decisions, and processes may be provided to the user, wherein the suggestions indicate actions a user can perform on data objects of the application), wherein generating each of the one or more suggestions includes: 
determining the action and the object associated with the action for performing the computer task based on the context of the application, the incomplete user query, and the determined identity of the user … (see paragraphs [0027] and [0049]. Paragraph [0027] describes how workflows are an ordered sequence of operations including actions. Paragraph [0027] also describes how operations in the project may involve actions, such as search, quality control, data tagging, or any other available function, performed on data in a variety of contexts. As noted in paragraph [0036], workflows are associated with projects. Workflow actions to perform are, according to paragraph [0049], suggested based on the contextual information extracted from the current state of the user), 
wherein the determined action and the object associated with the action is an action/object pair for the computer task (see paragraphs [0049] and [0027]. Actions performed on a data object, as described by [0027] are associated with projects and data objects in projects. Paragraph [0049] describes user interactions with an oilfield asset model, or data objects in an oilfield data object); 
transmitting the one or more suggestions for presentation to the user an interface of the application (see paragraph [0049]-[0050]. Workflow suggestions are provided to a user); 
…
determining a task flow comprising one or more steps for performing the computer task for the action/object pair (see paragraph [0049]-[0050]. An interface is provided to suggest workflow steps to a user); and 
determining interface information for implementation on a computing device associated with the user such that one or more interfaces are presented to the user to facilitate the user to complete the computer task in accordance with the task flow (see paragraph [0049]-[0050]. An interface is provided to suggest workflow steps to a user. Notably, the limitation “to facilitate the user to complete the computer task in accordance with the task flow,” appears to be an intended use. No actual completion of the computer task is required in this limitation).  
Marsden does not explicitly show: 
in response to receiving the incomplete user query: 
[performing the computed determination, generating, and transmitting steps for generating suggestions for a user]; 
receiving, from the application, the request to perform the computer task by the user; 
Dumant teaches: 
in response to receiving the incomplete user query: 
determining a context of the application in which the user inputs the incomplete user query, wherein the context of the application, in which the user inputs the incomplete user query, is based on a user interaction with the application (see paragraphs [0071]-[0072]. In response to receiving an incomplete query, a user context including a user’s current activities (such as previous queries) within the application are analyzed);
determining an identity of the user inputting the incomplete user query (see paragraph [0071]. A user identifier is determined as part of the user context after receiving the incomplete query);
generating one or more suggestions indicating the computer task by which an action is performed on an object (see paragraphs [0071]-[0072]. One or more query suggestions indicating query tasks to perform on the database are generated), wherein generating each of the one or more suggestions includes: 
determining the action and the object associated with the action for performing the computer task based on the context of the application, the incomplete user query, and the determined identity of the user inputting the incomplete user query (see paragraphs [0071]-[0072]. The query to perform on the database is generated based on the context of the application, the incomplete user query, and the user identity), 
wherein the determined action and the object associated with the action is an action/object pair for the computer task (see paragraphs [0071]-[0072]. Querying a database is an action / object pair); 
transmitting the one or more suggestions for presentation to the user an interface of the application (see paragraph [0073] and Figure 4A. A user interface is shown with a ranked listing of completed suggestions); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Marsden by the teachings of Dumant, because Marsden teaches to identify recommended steps to perform an action based on a current context, and Dumant teaches to analyze a current context in response to a user’s initiation of an action to quickly and accurately access data and perform tasks that a user may desire (see Dumant paragraph [0003]). This teaching of Dumant will help suggest desired actions to a user of Marsden after the receipt of a query or action initiation.
Babcock teaches:
wherein the determined action and the object associated with the action is an action/object pair for the computer task (see paragraphs [0017]-[0019]. A demonstration is provided that has actions and action scripts associated with an application object); 
transmitting the one or more suggestions for presentation to the user an interface of the application (see Figure 3 and paragraphs [0017]-[0019]. Also see Figure 4 and paragraphs [0028]-[0029]. Steps and substeps may be presented to a user for actions to perform on a data object); 
receiving, from the application, the request to perform the computer task by the user (see Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029]. The user may select a step to execute a computer task); 
determining a task flow comprising one or more steps for performing the computer task for the action/object pair (see Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029]. Steps and substeps may be shown as a task flow for performing a computer task for an action on an application object); and 
determining interface information for implementation on a computing device associated with the user such that one or more interfaces are presented to the user to facilitate the user to complete the computer task in accordance with the task flow (see Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029]. Executing the tasks may be performed through the interface).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Marsden by the teachings of Babcock, because Marsden teaches to identify recommended steps to perform an action based on a current context, and Babcock teaches to provide scripts for performing a workflow of an object based on a selected action. This teaching of Babcock will help show a user of Marsden how to manipulate the user interface of Marsden to perform selected activities.

As to claim 2, Marsden as modified teaches the method of claim 1, wherein the context of the application includes a position within the application where the user inputs the incomplete user query, one or more pages the user has traversed before the user inputs the incomplete user query, one or more other applications the user has engaged before the user inputs the incomplete user query, one or more other computer tasks performed by the user using the application before the user inputs the incomplete user query, and/or one or more objects interacted by the user before the user inputs the incomplete user query (see Marsden paragraph [0033] for determining context of performing computer tasks and interaction with objects and Dumant paragraphs [0071]-[0072] for determining context of an application and inputting a query).  

As to claim 3, Marsden as modified teaches the method of claim 1, wherein the action and the object are determined based on their relevance to the context of the application (see Marsden paragraphs [0027] and [0049]. Alternatively, see Babcock Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029]).  

As to claim 4, Marsden as modified teaches the method of claim 1, further comprising determining a user context associated with the user, and wherein the determination of the action and the object is further based on the user context (see Marsden paragraphs [0027] and [0049]).  

As to claim 7, Marsden as modified teaches the method of claim 1, further comprising determining a search context with respect to the incomplete user query, and wherein the determination of the action and the object is further based on the search context (see Marsden paragraphs [0042], [0047]-[0049] and [0051]. Actions such as data tagging on objects may be based on search context).  

As to claim 8, Marsden as modified teaches the method of claim 7, wherein the search context comprises one or more user queries input by the user during a same search session as the one in which the incomplete user query is input by the user (see Marsden paragraphs [0047]-[0048]).  

As to claim 9, Marsden as modified teaches the method of claim 1, wherein the determined interface information, when implemented on a client computing device, causes the client computing device to facilitate the user to complete the computer task within the application (see paragraphs [0049]-[0051]. Alternatively, see Babcock Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029] for performing a suggested computer task).  

As to claim 10, Marsden as modified teaches the method of claim 1, wherein the determined interface information, when implemented on a client computing device, causes the client computing device to facilitate the user to complete the computer task within another application independent and separate from the application from which the request to perform the computer task is received (see paragraphs [0032] and [0049]. Alternatively, see Babcock Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029] for performing a suggested computer task with an independent and separate application from the task suggestion application).

As to claim 21, Marsden as modified teaches the method of claim 1, wherein the object comprises data from one or more data sources, and wherein the action comprises one or more actions to change the data from the one or more data sources (see Marsden paragraphs [0027] and [0049]. Alternatively, see Babcock Figures 3-4 and paragraphs [0017]-[0019] and [0028]-[0029]).

As to claims 11 and 18, see the rejection of claim 1. 
As to claim 12, see the rejection of claim 3. 
As to claims 13 and 19, see the rejection of claim 4.
As to claims 15 and 20, see the rejection of claim 7. 
As to claim 16, see the rejection of claim 9.
As to claim 17, see the rejection of claim 10. 

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (US Pre-Grant Publication 2010/0121861) in view of Dumant (US Pre-Grant Publication 2016/0371395), in view of Babcock et al. (US Pre-Grant Publication 2016/0071179), and further in view of Garg et al. (US Pre-Grant Publication 2004/0083367)

As to claim 5, Marsden as modified teaches the method of claim 4.
Marsden as modified does not explicitly teach wherein the determined user context comprises a role, a responsibility, a domain, a department and/or a region associated with the user.  
Garg teaches wherein the determined user context comprises a role, a responsibility, a domain, a department and/or a region associated with the user (see paragraph [0021]. Users are authorized based on roles).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Marsden by the teachings of Garg, because Garg provides authentication to the system of Marsden, which can ensure that users have access to appropriate systems and suggestions of Marsden. This teaching of Garg will help to verify users of Marsden, increasing security.

As to claim 6, Marsden as modified teaches the method of claim 4.
Marsden as modified does not explicitly teach wherein determining the action and the object based on the user context includes determining, based on the user context, that the user is authorized to perform the action on the object, or that the user is authorized to access the object.  
Garg teaches wherein determining the action and the object based on the user context includes determining, based on the user context, that the user is authorized to perform the action on the object, or that the user is authorized to access the object (see paragraph [0021]. Users are authorized to perform functions in applications based on roles).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Marsden by the teachings of Garg, because Garg provides authentication to the system of Marsden, which can ensure that users have access to appropriate systems and suggestions of Marsden. This teaching of Garg will help to verify users of Marsden, increasing security.

As to claim 14, see the rejection of claim 6. 

Response to Arguments
Applicant's remaining arguments filed 29 March 2021 have been fully considered but they are not persuasive. 

Applicant argues that “Marsden discloses that context information, that Is used to generate search profiles, can include an identity or profile of a user. Marsden does not teach or suggest determining the identity of the user that is inputting the incomplete user query. Therefore, Marsden does not teach or suggest that in response to receiving the incomplete user query, determining an identity of the user inputting the incomplete user query.” 
In response to this argument, Examiner notes that newly cited reference Dumant teaches to determine the identity of the user inputting an incomplete user query in response to receiving the incomplete user query (see Dumant paragraphs [0071]-[0072]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152